



Exhibit 10.5
TENNANT COMPANY


2017 STOCK INCENTIVE PLAN




Non-Employee Director Restricted Stock Agreement






 Name of Participant:
No. of Shares:
Date of Grant:





This is a Restricted Stock Agreement (“Agreement”) between Tennant Company, a
Minnesota corporation (the “Company”), and the participant identified above (the
“Participant”) effective as of the date of grant specified above.


Recitals


WHEREAS, the Company maintains the Tennant Company 2017 Stock Incentive Plan
(the “Plan”); and


WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors (the “Committee”) has the authority to determine the awards to be
granted under the Plan; and


WHEREAS, the Participant is a Non-Employee Director of the Company and is
eligible to receive an award of Restricted Stock under the Plan (the “Restricted
Stock Award”);


NOW, THEREFORE, the Company hereby grants this Restricted Stock Award to the
Participant under the terms and conditions as follows:








1

--------------------------------------------------------------------------------





Terms and Conditions*


1.
Grant.



(a)
The Participant is granted the number of Shares of Restricted Stock specified at
the beginning of this Agreement. Unless and until these Shares vest as provided
in Section 2 below, they are subject to the restrictions provided for in this
Agreement and are referred to as “Restricted Shares.”



(b)
The Restricted Shares will be evidenced by a book entry made in the records of
the Company’s transfer agent in the name of the Participant, unless the
Participant requests a certificate evidencing the Restricted Shares. Each book
entry, or stock certificate if requested by a Participant, evidencing any
Restricted Shares may contain such notifications or legends and stock transfer
instructions or limitations as provided herein or as may be determined or
authorized by the Company in its sole discretion. If a certificate evidencing
any Restricted Shares is issued, the Company may, in its discretion, retain
custody of such certificate until such Shares vest and require, as a condition
to issuing any such certificate, that the Participant deliver to the Company a
stock power duly executed in blank relating to such custody.



2.
Vesting of Award. This Restricted Stock Award shall vest when the Participant’s
service as a member of the Board ends as a result of the first to occur of the
following events, provided the Participant has continuously served as a member
of the Board between the date of grant specified above and the date of such
event, and that period of continuous service has been at least six months:



(a)
death;

(b)
disability preventing continued service as a member of the Board;

(c)
retirement from the Board in accordance with any policy of the Company regarding
retirement of Non-Employee Directors then in effect;

(d)
resignation at the request of the Board (other than for gross misconduct as
determined by the Board);

(e)
resignation on the date specified in a written notice provided to the Board at
least six months in advance;

(f)
the Participant’s failure to have been re-nominated for election to the Board
(unless due to the Participant’s unwillingness to continue to serve) or to have
been re- elected to the Board by the Company’s shareholders;

(g)
the Participant’s removal by the Company’s shareholders; or

(h)
in the event of a Change of Control.



Notwithstanding any other provision of this Agreement, the Committee may, in its
discretion, declare that the Restricted Shares, or any portion of them, will
vest at such other times and in such other situations as it deems appropriate
and in the best interest of the Company.












__________________________________
*
Unless the context clearly indicates otherwise, any capitalized term that is not
defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.



2

--------------------------------------------------------------------------------





3.
Effect of Vesting. Upon the vesting of any Restricted Shares, all restrictions
on such vested Shares as specified in this Agreement will lapse and such vested
Shares will no longer be subject to forfeiture as provided in Section 5 below.
Upon vesting, the Company will issue to the Participant a certificate or
electronically transfer by book-entry the number of Shares that are free of any
transfer or other restrictions arising under this Agreement. Any such issuance
or transfer may be conditioned upon the Participant returning to the Company any
certificate(s) evidencing such Restricted Shares that may previously have been
delivered to the Participant.



4.
Applicable Restrictions. The Restricted Shares may not be transferred, sold,
assigned, pledged, alienated, attached or otherwise encumbered (collectively, a
“Transfer”) prior to the time they vest in accordance with this Agreement,
except for a transfer to the Successor of the Participant in the event of the
Participant’s death. Any prohibited Transfer will be void and unenforceable
against the Company. No attempted Transfer of any Restricted Shares that is
prohibited hereunder, whether voluntary or involuntary, shall vest the purported
transferee with any interest or right in or with respect to such Shares.



5.
Forfeiture of Shares. If any of the Restricted Shares become the subject of an
attempted Transfer, or if Participant’s service as a member of the Board
terminates for any reason other than as provided in Section 2 above, this
Restricted Stock Award will immediately terminate and all Restricted Shares will
be forfeited to the Company.



6.
Actions in Connection With a Forfeiture of Shares. If the Company does not have
custody of any and all certificates representing any Restricted Shares forfeited
hereunder, the Participant shall immediately return to the Company any and all
such certificates. If the Participant has not already done so, the Participant
will also deliver to the Company a stock power duly executed in blank relating
to any and all certificates representing Restricted Shares forfeited to the
Company, and the Company will be authorized to cancel any and all certificates
representing Restricted Shares so forfeited and to cause a book entry to be made
in the records of the Company’s transfer agent in the name of the Participant
(or a new stock certificate to be issued, if requested by the Participant)
evidencing any Shares that vested prior to forfeiture. If the Restricted Shares
are evidenced by a book-entry made in the records of the Company’s transfer
agent, then the Company will be authorized to cause such book-entry to be
adjusted to reflect the number of Restricted Shares so forfeited.



7.
Restrictive Legend. Any book entry or certificate representing Restricted Shares
shall contain a notation or bear the following legend:



“THE SHARES REPRESENTED BY THIS [BOOK-ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”


The Participant agrees that in order to ensure compliance with the restrictions
referred to in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent.


3

--------------------------------------------------------------------------------







8.
Rights as a Shareholder; Rights to Dividends. As of the date of grant specified
at the beginning of this Agreement, the Participant shall have all of the rights
of a shareholder of the Company with respect to the Restricted Shares (including
voting rights), except as otherwise specifically provided in this Agreement.
Notwithstanding the foregoing, any dividends, whether in cash, stock or other
property, declared and paid by the Company with respect to Restricted Shares
that have not yet vested in accordance with Section 2 of this Agreement
(“Accrued Dividends”) shall vest and be paid to the Participant, without
interest, only if and when such Restricted Shares vest. If Accrued Dividends
consist of shares of capital stock, certificates for such shares will be issued
and the unvested Accrued Dividends shall be held in the same manner as
certificates for Restricted Shares are issued and held under Section 3 above. In
the event that the Participant forfeits Restricted Shares as provided under
Section 5 hereof, all unvested Accrued Dividends shall also be cancelled by the
Company. The Participant shall have no further rights with respect to any
Accrued Dividends that are so forfeited. If the Accrued Dividends consist of
shares of capital stock, such Accrued Dividends will be forfeited and cancelled
in the same manner and under the same terms as forfeited Restricted Shares under
Section 6.



9.
Adjustments for Changes in Capitalization. This Restricted Stock Award shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 16 of the Plan.



10.
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Participant. This Agreement
is subject to and shall be construed in accordance with the terms of the Plan.
If there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.



11.
Service as a Director. This Agreement shall not give the Participant a right to
continued service on the Board, nor will it interfere in any way with any right
of the Board, the Company or its shareholders to terminate such service.



12.
Tax Consequences. The Participant understands that unless a proper and timely
Section 83(b) election has been made as further described below, generally under
Section 83 of the Code, at the time the Restricted Shares vest, the Participant
will be obligated to recognize ordinary income and be taxed in an amount equal
to the Fair Market Value as of the date of vesting for the Restricted Shares
then vesting. The Participant shall be solely responsible for any tax
obligations that may arise as a result of the vesting of Restricted Shares.



The Participant has been informed that, with respect to the grant of the
Restricted Stock Award, an election may be filed by the Participant with the
Internal Revenue Service, within 30 days of the date of grant, electing pursuant
to Section 83(b) of the Code to be taxed currently on the Fair Market Value of
the Restricted Shares on the date of grant. The Participant acknowledges that it
is the Participant’s sole responsibility to timely file the election under
Section 83(b) of the Code. If the Participant makes such election, the
Participant shall promptly provide the Company a copy and the Company may
require at the time of such election an additional payment for withholding tax
purposes based on the Fair Market Value of the Restricted Shares as of the date
of grant.


4

--------------------------------------------------------------------------------







13.
Restricted Shares Subject to Plan, Articles of Incorporation and By-Laws.
Participant acknowledges that this Restricted Stock Award is subject to the
Plan, the Articles of Incorporation, as amended from time to time, and the
By-Laws, as amended from time to time, of the Company, and any applicable
federal or state laws, rules or regulations.



14.
Obligation to Reserve Sufficient Shares. The Company shall at all times during
the term of this Restricted Stock Award reserve and keep available a sufficient
number of Shares to satisfy this Agreement.



15.
Nature of the Award. The Participant understands that the value that may be
realized, if any, from the Restricted Stock Award is contingent, and depends on
the future market price of the Common Stock, among other factors. The
Participant further confirms his or her understanding that the Restricted Stock
Award is intended to promote stock ownership and to align Non-Employee
Directors’ interests with those of the Company’s shareholders. The Participant
also understands that (i) the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (ii) all decisions with
respect to any future award will be at the sole discretion of the Company; (iii)
his or her participation in the Plan is voluntary; and (iv) no claim or
entitlement to compensation or damages arises from termination of this
Restricted Stock Award or diminution in value of this Restricted Stock Award,
and he or she irrevocably releases the Company, and its subsidiaries from any
such claim that may arise.



16.
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors, and assigns of the Participant.



17.
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).



IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
effective as of the      day of     , 20    .






PARTICIPANT






                                                    








TENNANT COMPANY






By /s/ Carol E. McKnight            
Carol E. McKnight


Its SVP, Global Human Resources    


Date                     




5